WIDENER, Circuit Judge,
concurring:
I concur in the result.
The majority opinion correctly finds that payment for the injury, if made at all, must be made under § 908(f) of the statute and that a literal reading of that section would require Newport News to compensate the claimant for 104 weeks, which is 41.5 weeks *331more than the claimant would be entitled to for his entire partial hearing loss.
I join with the majority in declining to read the statute to get such a strained result.
At that point, however, I would simply approve the award of 62.5 weeks as the lesser of the two periods (the statute is based on reducing the period of awards to prorate rather than the amount of each payment).
I think it is an unjustifiable reaching out both by the Board and by the majority to apply “the aggravation rule.” Other cases will doubtless come along in which it is necessary to decide whether or not “the aggravation rule” applies. Because I do not think that it is necessary here, I concur in the result only for the reasons I have stated.